Detailed Action
This is the final office action for US application number 16/091,750. Claims are evaluated as filed on September 24, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Lavigne and Krause teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the first diameter and the third diameter are equal of claim 33 is supported as the injection channel 10 is bounded by parallel lines and parallel lines depict a wall with a uniform diameter (Remarks p. 7), Examiner notes that there is no disclosure that the injection channel 10 is bounded by parallel lines or that lines in the original figures are parallel lines or drawn to any particular scale or how such would connect if such were shown to be continuous, i.e. without an offset portion to form the undercut. Further, Applicant’s disclosure is inconsistent with regards to what can and cannot be shown by what appears to be a 
With regards to Applicant’s argument that the first diameter and the third diameter are equal of claim 33 is supported as the only disclosed change to the continuous injection channel is the undercut described in specification p. 12 lines 9-21 and there is no other described change and no basis to assume that such are not equal and adds a detail to Fig. 4 that is not described (Remarks p. 7), Examiner notes the absence of a description does not constitute evidence or a disclosure of something. That is, the absence of a disclosure does not support the assertion that the first diameter and the third diameter are equal. Similarly, the absence of a disclosure does not support the assertion that the first diameter and the third diameter are not equal as appears to be argued. Instead, as identified, the absence of a disclosure of a limitation does not provide support for said limitation. Thus, the related objection and rejections have been repeated below in regards to claim 33. Examiner suggests cancelling claim 33 as it appears clear that such is not supported by Applicant’s original disclosure. 
With regards to Applicant’s argument that drawings dated September 24, 2021 have had stray marks removed (Remarks p. 8), Examiner notes that Figs. 1-5 dated September 24, 2021 appear to be the same as originally filed. However, Fig. 6 still does not appear be supported by the original disclosure dated September 24, 2021 as detailed below. Given the very limited disclosure of the structure it seems that Fig. 6 is intended to show and the lack of support for what the disclosed structure looks like and where it is positioned, Examiner suggests cancelling Fig. 6.
With regards to Applicant’s argument that claim 28 is amended to include non-threaded sections as supported by Fig. 4 (Remarks p. 8), Examiner notes that ‘non-threaded’ is a negative limitation that constitutes new matter as detailed below. Further, it appears that Applicant’s argument is implying that straight lines shown in Fig. 4 indicate the absence of threading. However, elements 16 and 17 are shown as straight lines in Figs. 1-4 and are specifically disclosed to be female and male thread, respectively, on page 11 lines 15 and 30; thus, a straight line in Applicant’s drawings cannot be reasonably construed to represent a non-threaded surface throughout.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 28-34, the specification appears to lack proper antecedent basis for the “first non-threaded section adjacent to and extending distally from the proximal inlet opening, a second non-threaded section adjacent to and extending distally from the first non-threaded section and a third non-threaded section” of claim 28 lines 12-14. This is a negative limitation, i.e. the claim is requiring that each of the first, second, and third sections are not threaded. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly not being threaded. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the each of the first, second, and third sections being threaded, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Further, Examiner notes that elements 16 and 17, which are shown as straight lines in Figs. 1-4 are specifically disclosed to be female and male thread, respectively, on page 11 lines 15 and 30; thus, a straight line in Applicant’s drawings cannot be reliably construed to represent a non-threaded surface throughout. Thus, the specification fails to provide proper antecedent basis for “first non-threaded section adjacent to and extending distally from the proximal inlet opening, a second non-threaded section adjacent to and extending distally from the first non-threaded section and a third non-threaded section” of claim 28 lines 12-14. Examiner suggests cancelling the ‘non-threaded’ limitations.
As to claim 33, the specification appears to lack proper antecedent basis for “the first diameter is equal to the third diameter”. That is, the specification does not disclose that the first diameter is equal to the third diameter. Thus, the specification fails to provide proper antecedent basis for “the first diameter is equal to the third diameter”. Examiner suggests amending as “the first diameter is substantially 
As to claim 36, the specification appears to lack proper antecedent basis for “the first section having a circumferentially closed circular shape with a first diameter in a first cross-section taken along a first plane perpendicular to the longitudinal axis of the bone implant, the second section having a circumferentially closed circular shape with a second diameter in a second cross-section taken along a second plane perpendicular to the longitudinal axis of the bone implant, and the third section having a circumferentially closed circular shape”. That is, the specification is silent to a circumferentially closed circular shape. Thus, the specification fails to provide proper antecedent basis for “the first section having a circumferentially closed circular shape with a first diameter in a first cross-section taken along a first plane perpendicular to the longitudinal axis of the bone implant, the second section having a circumferentially closed circular shape with a second diameter in a second cross-section taken along a second plane perpendicular to the longitudinal axis of the bone implant, and the third section having a circumferentially closed circular shape”. Examiner suggests cancelling this limitation.
The amendment filed September 24, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The added Fig. 6 includes subject matter that was not originally disclosed. That is, there appear to be a number of issues with Fig. 6. The right image does not match the contours shown in the left image. The undercut 25 (specification page 12 lines 13 and 18) is shown in a . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first section having a circumferentially closed circular shape with a first diameter in a first cross-section taken along a first plane perpendicular to the longitudinal axis of the bone implant, the second section having a circumferentially closed circular shape with a second diameter in a second cross-section taken along a second plane perpendicular to the longitudinal axis of the bone implant, and the third section having a circumferentially closed circular shape” of claim 36 lines 16-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 28-34 and 36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
As to claims 28-34, the “first non-threaded section adjacent to and extending distally from the proximal inlet opening, a second non-threaded section adjacent to and extending distally from the first non-threaded section and a third non-threaded section” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that each of the first, second, and third sections are not threaded. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding each of the first, second, and third sections not being threaded. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the each of the first, second, and third sections being threaded, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Further, Examiner notes that elements 16 and 17, which are shown as straight lines in Figs. 1-4 are specifically disclosed to be female and male thread, respectively, on page 11 lines 15 and 30; thus, a straight line in Applicant’s drawings cannot be reliably construed to represent a non-threaded surface throughout. Thus, “first non-threaded section adjacent to and extending distally from the proximal inlet opening, a second non-threaded section adjacent to and extending distally from the first non-threaded section and a third non-threaded section” of claim 28 
As to claim 33, “the first diameter is equal to the third diameter” appears to be new matter. That is, such was not originally claimed and the specification does not disclose that the first diameter is equal to the third diameter. Thus, “the first diameter is equal to the third diameter” constitutes new matter. Examiner suggests amending as “the first diameter is substantially equal to the third diameter” as supported by Figs. 1-5.
As to claim 36, “the first section having a circumferentially closed circular shape with a first diameter in a first cross-section taken along a first plane perpendicular to the longitudinal axis of the bone implant, the second section having a circumferentially closed circular shape with a second diameter in a second cross-section taken along a second plane perpendicular to the longitudinal axis of the bone implant, and the third section having a circumferentially closed circular shape” appears to be new matter. That is, the specification is silent to a circumferentially closed circular shape, such has not been shown, and such was not originally claimed. Thus, “the first section having a circumferentially closed circular shape with a first diameter in a first cross-section taken along a first plane perpendicular to the longitudinal axis of the bone implant, the second section having a circumferentially closed circular shape with a second diameter in a second cross-section taken along a second plane perpendicular to the longitudinal axis of the bone implant, and the third section having a circumferentially closed circular shape” constitutes new matter. Examiner suggests cancelling this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavigne et al. (US 2016/0100870, hereinafter “Lavigne”).
As to claim 35, Lavigne discloses a bone implant (Figs. 12A-12C) comprising: a screw shank (see illustration of Fig. 12C) having a proximal end (upper end as shown in Fig. 12C), at least a portion of the screw shank having an external thread (12s) located distally of the proximal end (Figs. 12A-12C); and a ball head (18, ¶64) formed on the proximal end of the screw shank (Fig. 12C), the ball head having a curvature (Fig. 12C, ¶64) capable of enabling polyaxial displacement of a rod receiving sleeve on the ball head (as shown in Fig. 12C with bell 2, ¶64), the ball head defining a tool receiving recess (see illustration of Fig. 12C) capable of receiving an implantation tool into the ball head (due to the shape as shown in Figs. 12A and 12C), the ball head further defining an injection channel (11) capable of use for receiving cement (due to the shape as shown in Fig. 12C), the injection channel extending through the screw shank along a longitudinal axis (vertical as shown in Fig. 12C) of the bone implant (Fig. 12C), the injection channel comprising a proximal inlet opening (see illustration of Fig. 12C) capable of use for receiving cement (due to the shape as shown in Fig. 12C), the proximal inlet opening being adjacent to and connecting with the tool receiving recess (as defined, Fig. 12C), the injection channel further comprising a first section (see illustration of Fig. 12C) adjacent to and extending distally from the proximal inlet opening (as defined, Fig. 12C), a second section (see illustration of Fig. 12C) adjacent  substantially perpendicular to the longitudinal axis of the bone implant (Fig 12C) and forming a retaining structure (as defined, Fig. 12C) that retains cement that hardens in the injection channel and provokes breaking of said cement inside the bone implant upon removal of an injection instrument from the bone implant (Fig. 12C).

    PNG
    media_image1.png
    1060
    1150
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 2011/0144703, hereinafter “Krause”) in view of Lavigne et al. (US 2016/0100870, hereinafter “Lavigne”).
The claimed phrase “formed”, “forming”, and “form” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 28, Krause discloses a bone implant (10, Figs. 3-5) comprising: a screw shank (see illustration of Fig. 5) having a proximal end (Fig. 5), at least a portion of the screw shank having an external thread (see illustration of Fig. 5) located distally of the proximal end (Fig. 5); and a head (see illustration of Fig. 5) formed on the proximal end of the screw shank (Fig. 5), the ball head defining a tool receiving recess (see illustration of Fig. 5) capable of use for receiving an implantation tool into the head (¶74), the head further defining an injection channel (20) capable of use for receiving cement (¶68), the injection channel extending through the screw shank along a longitudinal axis of the bone implant (horizontal as shown in Fig. 5, Fig. 5), the injection channel comprising a proximal inlet opening (see illustration of Fig. 5) capable of use for receiving cement (Fig. 5, ¶68), the proximal inlet opening being adjacent to and claim 29, Krause discloses that at least a portion of the second section extends within the head (as defined, Fig. 5). As to claim 30, Krause discloses that the second diameter is larger than the third diameter (as defined, Fig. 5) so as to form a second radial offset between the second section and the third section (Fig. 5). As to claim 31, Krause discloses that the first radial offset comprises an undercut (Fig. 5). As to claim 32, Krause discloses that the first radial offset comprises an abutment structure that extends transversely to the longitudinal axis (Fig. 5). As to claim 34, Krause discloses that the first diameter is substantially equal to the third diameter (Fig. 5).

Lavigne teaches a bone implant (Figs. 12A-12C) comprising: a screw shank (see illustration of Fig. 12C) having an external thread (12s), stabilizing support (2), and a ball head (18, ¶64) having a curvature (Fig. 12C, ¶64) capable of enabling polyaxial displacement of a rod receiving sleeve on the ball head (as shown in Fig. 12C with bell 2, ¶64), the ball head defining a tool receiving recess (see illustration of Fig. 12C) capable of receiving an implantation tool into the ball head (due to the shape as shown in Figs. 12A and 12C), the ball head further defining an injection channel (11) capable of use for receiving cement (due to the shape as shown in Fig. 12C), the injection channel extending through the screw shank along a longitudinal axis (vertical as shown in Fig. 12C) of the bone implant (Fig. 12C), the injection channel comprising a proximal inlet opening (see illustration of Fig. 12C) capable of use for receiving cement (due to the shape as shown in Fig. 12C), the proximal inlet opening being adjacent to and connecting with the tool receiving recess (as defined, Fig. 12C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the head as disclosed by Krause with to be a ball head having a curvature for enabling polyaxial displacement of a rod receiving sleeve on the ball head and add the stabilizing support as taught by Lavigne in order to provide stable compressive support on bone (Lavigne ¶50) with anchoring (Lavigne ¶65) and a polyaxial connection so that the head may be locked in diverse positions 

    PNG
    media_image2.png
    656
    1111
    media_image2.png
    Greyscale


claim 33, the combination of Krause and Lavigne discloses the invention of claim 28 as well as that the first diameter appears to be substantially equal to the third diameter (Fig. 5).
The combination of Krause and Lavigne does not expressly disclose that the first diameter is equal to the third diameter. 
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify/specify that the first diameter and the third diameter as disclosed by the combination of Krause and Lavigne are equal, since such a modification/specification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 

As to claim 35, Krause discloses a bone implant (10, Figs. 3-5) comprising: a screw shank (see illustration of Fig. 5) having a proximal end (Fig. 5), at least a portion of the screw shank having an external thread (see illustration of Fig. 5) located distally of the proximal end (Fig. 5); and a head (see illustration of Fig. 5) formed on the proximal end of the screw shank (Fig. 5), the ball head defining a tool receiving recess (see illustration of Fig. 5) capable of use for receiving an implantation tool into the head (¶74), the head further defining an injection channel (20) capable of use for receiving cement (¶68), the injection channel extending through the screw shank along a longitudinal axis of the bone implant (horizontal as shown in Fig. 5, Fig. 5), the injection channel comprising a proximal inlet opening (see illustration of Fig. 5) capable of use for receiving cement (Fig. 5, ¶68), the proximal inlet opening being adjacent to and substantially perpendicular to the longitudinal axis of the bone implant (Fig. 5) and forming a retaining structure (Fig. 5) that retains cement that hardens in the injection channel and provokes breaking of said cement inside the bone implant upon removal of an injection instrument from the bone implant (Fig. 5). 
Krause is silent to the head being a ball head having a curvature for enabling polyaxial displacement of a rod receiving sleeve on the ball head.
Lavigne teaches a bone implant (Figs. 12A-12C) comprising: a screw shank (see illustration of Fig. 12C) having an external thread (12s), stabilizing support (2), and a ball head (18, ¶64) having a curvature (Fig. 12C, ¶64) capable of enabling polyaxial displacement of a rod receiving sleeve on the ball head (as shown in Fig. 12C with bell 2, ¶64), the ball head defining a tool receiving recess (see illustration of Fig. 12C) capable of receiving an implantation tool into the ball head (due to the shape as shown in Figs. 12A and 12C), the ball head further defining an injection channel (11) capable of 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the head as disclosed by Krause with to be a ball head having a curvature for enabling polyaxial displacement of a rod receiving sleeve on the ball head and add the stabilizing support as taught by Lavigne in order to provide stable compressive support on bone (Lavigne ¶50) with anchoring (Lavigne ¶65) and a polyaxial connection so that the head may be locked in diverse positions relatively to the longitudinal axis of the implant (Lavigne ¶64). 

As to claim 36, Krause discloses a bone implant (10, Figs. 3-5) comprising: a screw shank (see illustration of Fig. 5) having a proximal end (Fig. 5), at least a portion of the screw shank having an external thread (see illustration of Fig. 5) located distally of the proximal end (Fig. 5); and a head (see illustration of Fig. 5) formed on the proximal end of the screw shank (Fig. 5), the ball head defining a tool receiving recess (see illustration of Fig. 5) capable of use for receiving an implantation tool into the head (¶74), the head further defining an injection channel (20) capable of use for receiving cement (¶68), the injection channel extending through the screw shank along a longitudinal axis of the bone implant (horizontal as shown in Fig. 5, Fig. 5), the injection 
Krause does not expressly disclose that the first, second, and third section each having a circumferentially closed circular shape. However, such appears to show that 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that the first, second, and third section of Krause each having a circumferentially closed circular shape, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a known shape of the cannulation/injection channel for injecting bone cement (Krause Figs. 3-5, ¶68). 

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavigne.
As to claim 36, Lavigne discloses a bone implant (Figs. 12A-12C) comprising: a screw shank (see illustration of Fig. 12C) having a proximal end (upper end as shown in Fig. 12C), at least a portion of the screw shank having an external thread (12s) located distally of the proximal end (Figs. 12A-12C); and a ball head (18, ¶64) formed on the proximal end of the screw shank (Fig. 12C), the ball head having a curvature (Fig. 12C, ¶64) capable of enabling polyaxial displacement of a rod receiving sleeve on the ball head (as shown in Fig. 12C with bell 2, ¶64), the ball head defining a tool receiving recess (see illustration of Fig. 12C) capable of receiving an implantation tool into the ball head (due to the shape as shown in Figs. 12A and 12C), the ball head further defining an injection channel (11) capable of use for receiving cement (due to the shape as 

Lavigne teaches an implant holder (4, Figs. 17A-18C, ¶s 28, 29, and 62) for engaging an implant (Fig. 18C) that appears to be the embodiment of Figs. 12A-12C (Figs. 17A-18C); wherein such are shown to mate across at least the first and second section (Fig. 18C) and the implant holder is shown to have a circumferentially closed circular shape (Fig. 17B).
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the first, second, and third section of Lavigne with a circumferentially closed circular shape as appears to be taught by Lavigne , since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a known connection between and implant and implant holder (Lavigne Figs. 17A-18C, ¶s 28, 29, and 62). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775